Case 7:21-cv-00130-DC Document 1 Filed 07/14/21 Page 1 of 6

                                                                    FILED
                                                                  July 14, 2021
                                                              CLERK, U.S. DISTRICT COURT
                                                              WESTERN DISTRICT OF TEXAS

                                                         BY: ________________________________
                                                                                 DEPUTY




                                                     MO:21-CV-00130
Case 7:21-cv-00130-DC Document 1 Filed 07/14/21 Page 2 of 6
Case 7:21-cv-00130-DC Document 1 Filed 07/14/21 Page 3 of 6
Case 7:21-cv-00130-DC Document 1 Filed 07/14/21 Page 4 of 6
Case 7:21-cv-00130-DC Document 1 Filed 07/14/21 Page 5 of 6
Case 7:21-cv-00130-DC Document 1 Filed 07/14/21 Page 6 of 6
